Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 10-22-2020 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):
The reply failed to present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  See 37 CFR 1.111.
Regarding claim 1, the applicant’s arguments are sufficient for compliance with 37 CFR 1.111.  Regarding new independent claims 13 and 20, the applicant states, “Independent claims 13 and 20 are newly added and contain limitations similar to those discussed above with respect to claim 1. At least for the reasons explained above concerning claim 1, it is respectfully submitted that claims 13 and 20 are in condition allowance.”  This argument is insufficient for compliance with 37 CFR 1.111 due to the lack of corresponding scope with claim 1.  Applicant is required to present arguments pointing out the specific distinctions in claims 13 and 20 believed to render the claims patentable over any applied references.
As a matter of information regarding new method claim 20, since the applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, new method claim 20 may be withdrawn from consideration as being directed to a non-elected invention.  Applicant is advised to include all of the subject matter of article claim 1 or 13 therein for consideration.  See 37 CFR 1.142(b) and MPEP § 821.03.
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677